Citation Nr: 0835246	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  04-36 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder, characterized as panic 
attacks and agoraphobia. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981 and from September 1983 to January 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought.   

In April 2008, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2007).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran testified that he is in receipt of Social 
Security disability benefits due to his back and psychiatric 
disability since 2002.  Efforts to obtain any records 
pertaining to that claim have not been accomplished, and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).

In addition, the veteran reports receiving VA treatment for 
his psychiatric and back disorder, but has not specified when 
such treatment began and/or the facility that provided such 
treatment.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  The RO should ask the veteran to identify 
all pertinent VA treatment and attempt to obtain those 
records.

The veteran testified that he was treated for the claimed 
back disorder at the Clay County hospital following a motor 
vehicle accident during service in October 1985.  The service 
treatment records show treatment at Eglin USA Regional 
Hospital in October 1985 following a motor vehicle accident 
and it was noted that he was seen in civilian hospital.  
Those records are not contained in the claims folder.  In 
addition, the veteran testified that he received a diagnosis 
of chronic fatigue from Dr. Randolph at Calhoun Mental 
Health.  He has submitted copies of records from Calhoun-
Cleburn Mental Health Clinic related to psychiatric 
treatment, but those records do not show a diagnosis of 
chronic fatigue.  The RO should contact the veteran to obtain 
the necessary releases for private treatment records.  If 
such release is provided, the RO should attempt to obtain the 
identified treatment records.

In addition, the petition to reopen a claim of service 
connection for panic attacks and a mental disorder must be 
remanded for compliance with a recent decision from the 
United States Court of Veterans Appeals (Court).  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  The Court held, in 
part, that the VA's duty to notify a claimant seeking to 
reopen a claim previously denied includes advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and that the VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  It was further held that the VA 
must, in the context of a claim to reopen, look at the basis 
of the denial in the prior decision and to provide a notice 
letter to the veteran that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found to be 
insufficient in the previous denial.  The notification 
letters provided to the veteran issued in connection with the 
veteran's claim to reopen the previously denied claims for 
service connection for a mental disorder (November 1986) and 
panic disorder (February 1991) do not comply with the Kent 
ruling.  Thus, that claim must be remanded.  

The record demonstrates that although the veteran had injured 
his back prior to service, he did report back complaints 
during service in August 1977 and again in 1985 after a motor 
vehicle accident.  The Board additionally notes that the 
veteran's separation examination of January 1986 reported his 
back as clinically normal.  Moreover, the record demonstrates 
the first post service low back treatment dating from April 
1992, which was reportedly associated with a lifting injury.  

Notwithstanding, the Board is of the opinion that a 
contemporaneous examination of the appellant by a VA 
orthopedist would materially assist in the development of 
this appeal.  A medical examination should be afforded unless 
"no reasonable possibility" existed that an examination 
would aid in substantiating the veteran's claim.  Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004) (per 
curiam).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should advise the 
veteran of what evidence would 
substantiate his request to reopen his 
claim for service connection for a 
mental disorder, last denied in 
unappealed decisions of January 1986 
and February 1991.  

Apart from any additional notice 
requirements applicable under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the RO should comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claims 
and the evidence and information that 
is necessary to establish his 
entitlement to the underlying claims 
for service connection.  In doing so, 
the RO should advise the veteran of the 
element or elements required to 
establish service connection that were 
found to be insufficient at the time of 
the previous denials.

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

3.  The AMC/RO should contact the 
veteran and obtain the location and 
approximate dates of VA treatment.  
Those records should be obtained and 
associated with the claims folder.  In 
addition, the RO should ask the veteran 
to identify when he received a 
diagnosis of chronic fatigue from Dr. 
Randolph at Calhoun-Cleburn Mental 
Health Clinic and to identify all dates 
of treatment for chronic fatigue at 
that facility.  The RO should also 
obtain the appropriate releases to 
obtain any identified records from that 
facility and also for the records of 
treatment at Clay Co. Hospital 
following a motor vehicle accident in 
October 1985.  The RO should attempt to 
obtain all appropriately identified 
records and associate them with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the veteran should be 
afforded the appropriate VA medical 
examination by a VA physician to 
ascertain the current diagnosis of the 
veteran's lower back disorder and to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any then existing 
lower back condition is etiologically 
related to the veteran's service, to 
include due to a motor vehicle accident 
in October 1985.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  The examiner's attention is 
also invited to the relevant evidence 
summarized above.  Any special tests 
deemed warranted by the examiner should 
be administered.  

The complete rationale for all opinions 
expressed must be provided.  If the 
clinician is unable to complete any 
analysis requested without resort to 
speculation, he or she should so 
indicate.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, and any additional notification 
and development deemed warranted, the 
AMC/RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




